DETAILED ACTION
Notice of Allowability
This office communication is in response to a response filed on 07/26/2021. Claims 1, 6 -9, 12-14, 16-22, and 25, 48 are allowed.  Claims 2-5, 10-11, 15, 23-24, 26-47, 49 are cancelled. 

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,847,910 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney Kevin O’ Neil Reg. 68265

The application is amended as follows:


1. 	(Currently Amended) A method of configuring a plurality of network components, the method comprising:
receiving at least one routing message, wherein the at least one routing message comprises at least one Network Layer Reachability Information (“NLRI”) UPDATE message;
simulating an interaction of a plurality of virtual network routers according to contents of the at least one routing message including the at least one NLRI UPDATE message; and
configuring [[a]] the plurality of network components to facilitate communication between a plurality of computers according to at least one outcome of the simulated interaction of the plurality of virtual network routers wherein the plurality of network components comprise:
at least one switch; and
a plurality of packet forwarding interfaces in communication with respective ports of the at least one switch, and
wherein configuring the plurality of packet forwarding interfaces comprises configuring the plurality of packet forwarding interfaces to modify labels of  frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers.
2. 	(Canceled)
3. 	(Canceled)
4. 	(Cancelled) 


6. 	(Previously Amended) The method of claim 1 wherein simulating the interaction of the plurality of virtual network routers according to the contents of the at least one routing message comprises:
simulating operation of a first one of the plurality of virtual network routers according to the contents of the at least one routing message to determine a next hop of a hypothetical packet from the first one of the plurality of virtual network routers according to the contents of the at least one routing message;
if the next hop of the hypothetical packet from the first one of the plurality of virtual network routers according to the contents of the at least one routing message is a second one of the plurality of virtual network routers, then simulating operation of the second one of the plurality of virtual network routers according to the contents of the at least one routing message to determine a next hop of the hypothetical packet from the second one of the plurality of virtual network routers according to the contents of the at least one routing message; and
if the next hop of the hypothetical packet from the first one of the plurality of virtual network routers according to the contents of the at least one routing message is not one of the plurality of virtual network routers, then configuring the at least one switch to direct packets represented by the hypothetical packet to the next hop of the hypothetical packet from the first one of the plurality of virtual network routers.
7. 	(Previously Presented) The method of claim 6 wherein configuring the plurality of network 
8. 	(Original) The method of claim 7 wherein configuring the at least one switch to direct network packets according to the labels of the network packets comprises storing, on at least one computer-readable medium in communication with the at least one switch, a representation of at least one label in association with a respective port of the at least one switch.
9. 	(Original) The method of claim 8 wherein storing the representation of the at least one label comprises storing a representation of at least one Multiprotocol Label Switching (“MPLS”) label.
10. 	(Cancelled)
11. 	(Cancelled)

12. 	(Currently Amended) The method of claim 1 wherein configuring the plurality of packet forwarding interfaces to modify the labels of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers comprises configuring the plurality of packet forwarding interfaces to modify destination physical addresses of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers.


14. 	(Original) The method of claim 13 wherein the at least one destination network address comprises at least one Internet Protocol (“IP”) address.
15. 	(Cancelled) 
16. 	(Currently Amended) The method of claim [[15]]1 wherein configuring the plurality of packet forwarding interfaces to modify the labels of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers comprises storing, on at least one computer-readable medium in communication with the plurality of packet forwarding interfaces, a representation of at least one label in association with a respective instruction.

17. 	(Currently Amended) The method of claim 16 wherein configuring the plurality of packet forwarding interfaces to modify the labels of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers comprises 
18. 	(Currently Amended) The method of claim 17 wherein configuring the plurality of packet forwarding interfaces to add labels to the labels of the frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers comprises storing, on at least one computer-readable medium in communication with the plurality of packet forwarding interfaces, a representation of at least one destination network address in association with a respective at least one label.
19. 	(Original) The method of claim 18 wherein the at least one destination network address comprises at least one Internet Protocol (“IP”) address.
20. 	(Previously Presented) The method of claim 1 wherein configuring the plurality of packet forwarding interfaces comprises configuring at least one provider edge packet forwarding interface.
21. 	(Currently Amended) The method of claim 1 wherein configuring the plurality of packet forwarding interfaces comprises configuring at least one wide area network (“WAN”) packet forwarding [[,]] interface.

23. 	(Canceled)
24. 	(Canceled)
25. 	(Currently Amended) An apparatus for configuring a plurality of network components to communicate with a plurality of computers, the apparatus comprising:
at least one communication interface operable to communicate with the at least one switch and receive at least one routing message, wherein the at least one routing message comprises at least one Network Layer Reachability Information (“NLRI”) UPDATE message; and
at least one processor circuit in communication with the at least one communication interface and configured to:
simulate interaction of a plurality of virtual network routers according to contents of the at least one routing message including the at least one NLRI UPDATE message; and

configure [[a]] the plurality of network components to facilitate communication between a plurality of computers according to at least one outcome of the simulated interaction of the plurality of virtual network routers wherein the plurality of network components comprise:
at least one switch; and

wherein configuring the plurality of packet forwarding interfaces comprises configuring the plurality of packet forwarding interfaces to modify labels of  frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers.
26.-47. (Canceled) 48. (Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon for directing at least one computer to:
receive at least one routing message, wherein the at least one routing message comprises at least one Network Layer Reachability Information (“NLRI”) UPDATE message;
simulate interaction of a plurality of virtual network routers according to contents of the at least one routing message including the at least one NLRI UPDATE message; 

configure a plurality of network components to facilitate communication between a plurality of computers according to at least one outcome of the simulated interaction of the plurality of virtual network routers wherein the plurality of network components comprise:
at least one switch; and
a plurality of packet forwarding interfaces in communication with respective ports of the at least one switch, and
 labels of  frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers.
49. (Cancelled)



















Reason for allowance

The following is an examiner’s statement of reasons for allowance: 
Dimitriu et al. Publication No. US2014/0195666 teaches 
	receiving at least one routing message (¶ 0026)
	simulating an interaction of a plurality of virtual network routers according, to contents of the at least one routing message including the at least one message (¶  0026; ¶  0089) 
	configuring the at least one switch to direct communication to at least one of a plurality of computers according to at least one outcome of the
simulated interaction of the plurality of virtual network routers (¶  0051)

Galand et al. Publication No. US2005/0135369A1 teaches 

	at least one routing message comprises at least one Network Layer
Reachability Information ("“NLRI") UPDATE message; updating one or more
of a routing table based on the NLRI update message (Abstract; ¶  0007 &¶  0008, ¶  0036). 


configuring a plurality of network components to facilitate communication between a plurality of computers according to at least one outcome of the simulated interaction of the plurality of virtual network routers wherein the plurality of network components comprise:
at least one switch; and
a plurality of packet forwarding interfaces in communication with respective ports of the at least one switch, and
wherein configuring the plurality of packet forwarding interfaces comprises configuring the plurality of packet forwarding interfaces to modify labels of frames of data according to the at least one outcome of the simulated interaction of the plurality of virtual network routers.

There is no prior art, whether singly or in combination, teach or suggest the above limitation together in conjunction with the other limitations of the independent claim, therefore these reason the claim in condition for allowance.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445